In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00072-CR
         ______________________________


      JESUS BARAJAS GONZALEZ, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 294th Judicial District Court
              Van Zandt County, Texas
            Trial Court No. CR07-00025




      Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Jesus Barajas Gonzalez appeals from his conviction by a jury for indecency with a child by

sexual contact. The trial judge sentenced Gonzalez to twelve years' imprisonment and a $2,500.00

fine.1 Gonzalez was represented by appointed counsel at trial and on appeal.

       Gonzalez's attorney has filed a brief which discusses the record and reviews the proceedings.

Counsel has thus provided a professional evaluation of the record demonstrating why, in effect, there

are no arguable grounds to be advanced. This meets the requirements of Anders v. California, 386
U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); and High v. State, 573
S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief to Gonzalez on September 9, 2009, informing Gonzalez

of his right to file a pro se response and to review the record. Counsel has also filed a motion with

this Court seeking to withdraw as counsel in this appeal. Gonzalez has neither filed a pro se

response, nor has he requested an extension of time in which to file such a response.

       We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk's record and the reporter's record, and we agree that no arguable issues support an appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In a frivolous appeal




       1
        Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court
by the Texas Supreme Court pursuant to its docket equalization efforts. See TEX . GOV 'T CODE ANN .
§ 73.001 (Vernon 2005).

                                                 2
situation, we are to determine whether the appeal is without merit and is frivolous, and if so, the

appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

       We affirm the judgment of the trial court.2




                                               Jack Carter
                                               Justice

Date Submitted:        November 19, 2009
Date Decided:          November 20, 2009

Do Not Publish




       2
         Since we agree this case presents no reversible error, we also, in accordance with Anders,
grant counsel's request to withdraw from further representation of Gonzalez in this case. No
substitute counsel will be appointed. Should Gonzalez wish to seek further review of this case by
the Texas Court of Criminal Appeals, Gonzalez must either retain an attorney to file a petition for
discretionary review or Gonzalez must file a pro se petition for discretionary review. Any petition
for discretionary review must be filed within thirty days from the date of either this opinion or the
last timely motion for rehearing that was overruled by this Court. See TEX . R. APP . P. 68.2. Any
petition for discretionary review must be filed with this Court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX . R. APP .
P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of
the Texas Rules of Appellate Procedure. See TEX . R. APP . P. 68.4.

                                                  3